Citation Nr: 0027003	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from November 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1998, which granted a permanent and total 
disability rating for pension purposes, and denied 
entitlement to special monthly pension.  In developing the 
appeal, the RO considered entitlement to special monthly 
pension on account of the need for aid and attendance, and by 
reason of being housebound.  The appellant indicated, in an 
April 2000 letter, that he was only appealing the denial of 
special monthly compensation by reason of being housebound. 


REMAND

The veteran's contentions regarding the severity of 
disabilities, and the limitations posed thereby, constitute a 
plausible or well-grounded claim.  See Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Therefore, the Department 
of Veterans Affairs (VA) has a statutory obligation to assist 
him in the development of his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  

Entitlement to special monthly pension benefits at the 
housebound rate is warranted where a veteran has a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities, and (1) additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of disability or 
disabilities.  This latter condition is met when the veteran 
is substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 
1502(c), 1521(e) (West 1991); 38 C.F.R. §§ 3.351(d) (1999).

In support of his claim, the veteran contends that his heart 
disease and chronic obstructive pulmonary disease are 
significantly more disabling than reflected in their assigned 
evaluations, such that the schedular criteria are met.  He 
also maintains that can hardly walk due to disabilities in 
his feet and legs.  

The veteran was afforded a VA examination in August 1998.  
However, this examination does not provide a sufficient basis 
on which to determine whether his disabilities are accurately 
rated, or whether he is housebound.  In this regard, the 
rating criteria for cardiovascular diseases refer to factors 
such as workload in METs, dyspnea, fatigue, angina, 
dizziness, syncope, cardiac hypertrophy and left ventricular 
dysfunction, which are not described on the examination 
report.  See 38 C.F.R. Part 4, Codes 7005, 7016, 7017 (1999).  
In addition, the examination report noted that the veteran's 
feet had "very poor circulation with bluish discoloration of 
his entire foot."  The etiology of this symptomatology was 
not investigated, although the veteran has indicated that it 
severely limits his mobility.  

The Board also notes that while the veteran has been afforded 
examinations for aid and attendance or housebound status, 
there is no opinion in the record as to whether the veteran 
is in fact housebound.  VA regulations provide that where a 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2 (1999); see 38 C.F.R. § 19.9 (1999).  Where 
the Board makes a decision based on an examination report 
which does not contain sufficient detail, remand is required 
"for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination."  Goss v. 
Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993).

The record further reflects that potentially relevant medical 
records have not been obtained by the RO.  Specifically, the 
VA examination report noted that the veteran had undergone 
coronary artery bypass surgery in January 1998; records of 
this hospitalization, as well as follow-up care are not of 
record.  Therefore, the RO should make arrangements to obtain 
these records on remand, as the duty to assist involves 
obtaining relevant medical reports where indicated by the 
facts and circumstances of the individual case.  See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should request that the veteran 
provide the names and addresses of the 
hospital or medical center in which he 
underwent coronary artery bypass surgery 
in January 1998, as well as the medical 
care provider(s) who have provided follow-
up treatment and evaluations to date.  
After securing the necessary release, the 
RO should obtain any records so 
identified.  

2.  Thereafter, the veteran should be 
scheduled for an appropriate examination 
to determine his housebound status, to 
include (1) an evaluation of the severity 
of each of the veteran's disabilities, and 
(2) the limitations thereby posed on his 
activities, in particular, the extent to 
which he is permanently confined to his 
dwelling and the immediate premises.  
Regarding (1) the evaluation of each of 
the appellant's disabilities, particular 
attention is drawn to the cardiac disease 
and circulatory disorder of the feet.  The 
nature and etiology of any such disorders 
should be identified, and, if the examiner 
so advises, the veteran should be referred 
for an examination by a cardiovascular 
specialist for further evaluation.  
Factors such as workload in METs, dyspnea, 
fatigue, angina, dizziness, syncope, 
should be addressed, as well as whether 
the veteran has cardiac hypertrophy and/or 
left ventricular dysfunction.  All 
indicated tests or studies should be 
accomplished and the results reviewed by 
the examiner prior to the final opinion.  
In addition, the claims folder, must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  Concerning (2), the examiner 
should also provide an opinion as to what 
extent the veteran is able to leave his 
home and its immediate premises.  If the 
veteran is thought to be substantially 
confined to his dwelling and the immediate 
premises, is it reasonably certain that 
the confinement will continue throughout 
his lifetime?  The complete rationale for 
all conclusions reached should be 
explicitly set forth in the opinion, 
including the evidence relied upon for the 
conclusions.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Thereafter, the RO should readjudicate 
the veteran's claims, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand, 
including the VA examination reports.  
Concerning the ratings assigned for the 
service-connected disabilities at issue, the 
supplemental statement of the case should 
indicate that the potential for "staged" 
ratings has been considered.  If the decision 
with respect to any issue remains adverse to 
the veteran, he and his representative should 
be furnished a supplemental statement of the 
case and provided with a reasonable period of 
time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



